Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since it recites a “measuring device for measuring, once and/or a plurality of times, an amount of acetone…”, but it does not positively recite any physical or structural components in the device for performing the recited function. Claim 1 only generically recites a device for performing the recited function without any corresponding structure. On lines 2-3 of claim 1, the phrase “an effective state of a ketogenic diet” is indefinite since it is not clear what constitutes such an “effective state”. Is this a state of the ketogenic diet that results in some desired outcome, such as a certain level of metabolism of the diet in the body of the animal? 
On line 3 of claim 4, the phrase “the suitability” lacks antecedent basis. On line 4 of claim 4, the phrase “maintenance or improvement of the effective state of the ketogenic diet” is indefinite since it is not clear what constitutes being a “maintenance” or an “improvement” of the ketogenic diet. Is a maintenance of the ketogenic diet equivalent to a maintenance of a certain level of metabolism of the diet in the body of the animal, and is an improvement of the ketogenic diet an increased level of metabolism of the diet in the body of the animal as compared to some predetermined threshold metabolism level? 

On lines 1-2 of claim 5, the phrase “an effectiveness of a ketogenic diet” is indefinite since it is not clear what constitutes such “effectiveness”. Is an effective ketogenic diet one that results in some desired outcome, such as a certain level of metabolism of the diet in the body of the animal? On lines 6-7 of claim 5, the phrase “the inside to the outside of the body of the animal” lacks antecedent basis and should be changed to –an inside to an outside of the body of the animal--. On line 10 of claim 5, the phrase “the acetone concentration information” lacks antecedent basis and should be changed to –the acetone concentration--. 
On lines 2-3 of claim 6, the phrase “based on an increase or decrease in the acetone concentration before and after ingestion of the ketogenic diet” is indefinite since it is not clear what the recited increase or decrease is relative to. Does this phrase mean an increase or decrease in the acetone concentration measured after ingestion of the ketogenic diet by the animal relative to the acetone concentration measured before ingestion of the ketogenic diet by the animal? 
On lines 2-3 of claim 7, the phrase “if the acetone concentration indicates an increasing tendency compared to before the ingestion of the ketogenic diet” should be changed to –if the acetone concentration measured after ingestion of the ketogenic diet
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neri et al (article from IEEE Sensors Journal, vol. 10, no. 1, 2010, pages 131-136, submitted in the IDS filed on September 17, 2019).
Neri et al teach of a device for measuring an amount of acetone in human breath exhaled by a human once and/or a plurality of times, which is used to monitor and control ketosis and ketogenic diets administered to the human. The device uses a metal oxide semiconductor (MOS) sensor as the detector for detecting acetone in a gas (i.e. breath) carried from an inside of the body of the human to an outside of the body. Neri et al teach that the device allows ketogenic diets administered to the human in order to treat a metabolic disorder or disease (i.e. seizures, neurodegenerative disorders such as Alzheimer’s Disease, etc.) to be evaluated, and also teach that the device allows an effectiveness of a ketogenic diet for inducing a ketosis state in a human to be evaluated.  See the abstract, the introduction section on pages 131-132, section III, A. on page 132, and section IV on page 135 of Neri et al. 
It is noted that since the device taught by Neri et al contains a MOS sensor for measuring an amount of acetone in human breath exhaled by a human once and/or a plurality of times, which is the only structural or physical component of the monitoring device recited in claims 1-4, the device taught by Neri et al can inherently perform each of the functions recited in claims 1-4 (i.e. manage an effective state of a ketogenic diet . 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutson (US 4,114,422).
Hutson teaches of a device for monitoring a ketogenic diet (i.e. a low carbohydrate, high fat diet) in a human person. The device comprises a gas chromatograph with a hydrogen flame ionization detector, which receives a sample of breath from a person and measures an amount of acetone in the breath. The gas chromatograph serves as an acetone concentration measurement unit for measuring acetone concentration that is an amount of acetone in a gas (i.e. breath) carried from an inside of the person to an outside of the person. Hutson also teaches of a determination device comprising a digital readout, which serves to determine a state of metabolizing of the ketogenic diet by the person. This is performed by establishing a baseline acetone measurement in the breath of the person before the ketogenic diet is administered to the person (i.e. before the person is placed on the low carbohydrate, high fat diet), measuring an amount of acetone in the breath of the person after the ketogenic diet has been 
It is noted that since the device taught by Hutson contains a gas chromatograph with a hydrogen flame ionization detector for measuring an amount of acetone in human breath exhaled by a human once and/or a plurality of times, which is the only structural or physical component of the monitoring device recited in claims 1-4, the device taught by Hutson can inherently perform each of the functions recited in claims 1-4 (i.e. manage . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US 4,114,422). For a teaching of Hutson, see previous paragraphs in this Office action. 
Hutson fails to teach that the device for monitoring an effectiveness of a ketogenic diet in a person also contains an ingestion information acquisition unit for acquiring information about an amount of ingestion of a ketogenic diet ingested by the person, in addition to the acetone concentration measurement unit (i.e. the gas chromatograph with a hydrogen flame ionization detector) and the determination unit (i.e. the digital readout/analyzer) for determining a state of metabolizing of the ketogenic diet by the person. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught by Hutson for monitoring an effectiveness of a ketogenic diet in a person, an ingestion information acquisition unit for acquiring information about an amount of ingestion of a ketogenic diet ingested by the person, in addition to the acetone concentration measurement unit and the determination unit since the amount of acetone exhaled in the breath of the person and measured by the acetone concentration measurement unit depends directly on the amount of the ketogenic diet administered to the person which is available to be metabolized in the body of the person. Thus, one of ordinary skill in the art would want to take into consideration the amount of ingestion of the ketogenic diet ingested by the person in the method and device taught by Hutson when determining an effectiveness of metabolizing the ketogenic diet since this amount directly correlates with a potential amount of acetone which is able to be produced by the metabolism, thus allowing a determination of whether the full available amount of acetone that is possible to be produced in the metabolism of the ketogenic diet is actually produced, or whether a reduced amount compared to the full available amount is produced instead. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.














If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 21, 2021